Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 1 of 22




                              EXHIBIT 1
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 2 of 22




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Criminal Case No. 19-cr-00435-CMA

 UNITED STATES OF AMERICA,

              Plaintiff,

 v.

 1. YAGUANG QI,
    a/k/a “JAMES QI,”

              Defendant.

 ______________________________________________________________________

                            PLEA AGREEMENT
 ______________________________________________________________________

       The United States of America (the government), by and through Anna Edgar,

 Assistant United States Attorney for the District of Colorado, and the defendant,

 Yaguang Qi, personally and by counsel, Lawrence Hill, submit the following Plea

 Agreement pursuant to D.C.COLO.LCrR 11.1.

                                    I. AGREEMENT

       This agreement is submitted to the Court for its consideration pursuant to Rule

 11(c)(1)(A) and (B) of the Federal Rules of Criminal Procedure.
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 3 of 22




 Defendant’s Obligations

 Guilty Plea

        1.     The defendant agrees to plead guilty to Count 2 of the Indictment,

 charging a violation of Title 21, United States Code, Sections 331(a) and 333(a)(2),

 Introduction into Interstate Commerce of a Misbranded Drug, and aiding and abetting

 the same, in violation of Title 18, United States Code, Section 2.

 Appellate Waiver

        2.     The defendant is aware that Title 18, United States Code, Section 3742

 affords the right to appeal the sentence, including the manner in which that sentence is

 determined. Understanding this, and in exchange for the concessions made by the

 government in this agreement, the defendant knowingly and voluntarily waives the right

 to appeal any matter in connection with this prosecution, conviction, or sentence unless

 it meets one of the following criteria: (1) the sentence exceeds the maximum penalty

 provided in the statute of conviction; (2) the sentence exceeds the advisory guideline

 range that applies to a total offense level of 10; or (3) the government appeals the

 sentence imposed. If any of these criteria apply, the defendant may appeal on any

 ground that is properly available in an appeal that follows a guilty plea.

        3.     The defendant also knowingly and voluntarily waives the right to challenge

 this prosecution, conviction, or sentence in any collateral attack (including, but not

 limited to, a motion brought under Title 28, United States Code, Section 2255). This

 waiver provision does not prevent the defendant from seeking relief otherwise available

 in a collateral attack on any of the following grounds: (1) the defendant should receive


                                              2
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 4 of 22




 the benefit of an explicitly retroactive change in the sentencing guidelines or sentencing

 statute; (2) the defendant was deprived of the effective assistance of counsel; or (3) the

 defendant was prejudiced by prosecutorial misconduct. If the government appeals the

 sentence imposed by the Court in this case, the defendant is released from this waiver

 provision.

 Cooperation

        4.     In consideration for the concessions made by the government in the plea

 agreement, the defendant agrees to provide truthful, complete and accurate information,

 and agrees to cooperate fully with the government. This cooperation will include, but is

 not limited to, the following:

               a.      The defendant agrees to be fully debriefed, and to attend all

 meetings at which his presence is requested, concerning his participation in, and

 knowledge of, all criminal activities.

               b.      The defendant agrees to furnish to the government all documents

 and other material that may be relevant and that are in the defendant’s possession or

 control.

               c.      The defendant agrees to testify fully and truthfully at any

 proceeding in the District of Colorado or elsewhere as requested by the government.

 This extends to providing testimony about all information the defendant knows.

               d.      The defendant agrees he will at all times give complete, truthful,

 and accurate information and testimony and will fully and truthfully disclose all




                                               3
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 5 of 22




 information with respect to the activities of himself and others concerning all matters

 about which the government inquires.

               e.     The defendant agrees that if the government can show that he lied

 or attempted to mislead the government or law enforcement authorities, or if he does

 not fulfill the terms of or does not complete his cooperation under this agreement, he is

 in breach of this plea agreement, and the government reserves the right to prosecute

 him for perjury or false statement, to withdraw its agreement in this case, and to bring

 any additional charges, including those that the government agreed to dismiss in

 connection with this plea agreement. If the government alleges such conduct, it will

 have the burden of establishing the alleged conduct at a separate hearing by a

 preponderance of the evidence.

 Effect of Vacatur

        5.     Should the defendant’s plea of guilty be vacated for any reason on motion

 of the defendant, the government may, in its sole discretion, file any charges against the

 defendant that were within the statute of limitations on the date of the defendant’s guilty

 plea entered pursuant to this agreement.

 Government’s Obligations

 Acceptance of Responsibility Recommendation

        6.     Provided the defendant does nothing inconsistent with accepting

 responsibility between the date of his guilty plea and the date of sentencing, the

 government will recommend that the defendant receive the maximum reduction for

 acceptance of responsibility.


                                              4
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 6 of 22




 No Further Charges

        7.        The United States Attorney’s Office for the District of Colorado agrees not

 to pursue any additional charges against the defendant based on conduct known to the

 United States Attorney’s Office for the District of Colorado at the time of the defendant’s

 change of plea hearing.

 Sentencing

        8.        The defendant is currently detained. The government agrees to file a

 Motion for Downward Departure based on Section 5K1.1 of the U.S. Sentencing

 Guidelines and to recommend a sentence of imprisonment of time served with one year

 of supervised release.

                              II. ELEMENTS OF THE OFFENSE

        9.        The parties agree that the elements of the offense to which this plea is

 being tendered are as follows:

             i.    The defendant introduced or delivered for introduction in interstate
                   commerce, or caused introduction or delivery for introduction in
                   interstate commerce, an item on or about the date noted in the
                   indictment.

         ii.       The item was a drug.

         iii.      The item was misbranded in at least one of the following respects: (a)
                   because it did not bear adequate directions for its use, or (b) it was false
                   or misleading.

         iv.       The defendant acted with intent to defraud or mislead regarding the
                   misbranding.

 United States v. Patwardhan, 08-cr-172 (C.D. Cal. May 8, 2009) (jury instructions).




                                                5
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 7 of 22




        10.    A drug can be “misbranded” in multiple ways, two of which are relevant

 here. First, the law requires that each drug be accompanied by “adequate directions for

 use.” 21 U.S.C. § 352(f)(1). FDA regulations define “adequate directions for use” as

 directions under which a layman can safely use a drug for its intended uses. 21 C.F.R.

 § 201.5. Second, the law prohibits a drug’s labeling from being “false or misleading in

 any particular.” 21 U.S.C. § 352(a).

        11.    The Federal Food, Drug, and Cosmetic Act (“FDCA”) defines a “drug” to

 include “articles intended for use in the diagnosis, cure, mitigation, treatment, or

 prevention of disease in man,” and “articles (other than food) intended to affect the

 structure or any function of the body of man.” 21 U.S.C. § 321(g)(1)(B), (C).

        12.    The FDCA defines interstate commerce as “(1) commerce between any

 State or Territory and any place outside thereof, and (2) commerce within the District of

 Columbia or within any other territory not organized with a legislative body.” 21 U.S.C.

 § 321(b). Thus, “interstate commerce” includes foreign commerce when a product is

 shipped from outside the country to a State or Territory.

        13.    “Intent to defraud” means intent to deceive or cheat someone. In the

 context of an FDCA violation, the defrauded party may be a consumer or a government

 agency. United States v. Micheltree, 940 F.2d 1329, 1348 (10th Cir. 1991); United

 States v. Scully, 170 F. Supp. 3d 439, 470–71 (E.D.N.Y. 2016).

                               III. STATUTORY PENALTIES

        14.    The maximum statutory penalty for a violation of Title 21, United States

 Code, Sections 331(a) and 333(a)(2) is: not more than three years of imprisonment, a

                                              6
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 8 of 22




 fine of not more than $250,000, or both a fine and imprisonment; a $100 special

 assessment; and a term of supervised release of not more than one year.

        15.    If probation or supervised release is imposed, a violation of any condition

 of probation or supervised release may result in a separate prison sentence and

 additional supervision.

                           IV. COLLATERAL CONSEQUENCES

        16.    The conviction may cause the loss of civil rights, including but not limited

 to the rights to possess firearms, vote, hold elected office, and sit on a jury. The

 conviction may also carry with it significant immigration consequences including

 removal and deportation, depending on the defendant’s status within the United States.

                               V. STIPULATION OF FACTS

        17.    The parties agree that there is a factual basis for the guilty plea the

 defendant will tender pursuant to this plea agreement. That basis is set forth below.

 Because the Court must, as part of its sentencing methodology, compute the advisory

 guideline range for the offense of conviction, consider relevant conduct, and consider

 the other factors set forth in Title 18, United States Code, Section 3553, additional facts

 may be included below that are pertinent to those considerations and computations. To

 the extent the parties disagree about the facts set forth below, the stipulation of facts

 identifies which facts are known to be in dispute at the time of the execution of the plea

 agreement.




                                              7
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 9 of 22




        18.    This stipulation of facts does not preclude either party from hereafter

 presenting the Court with additional facts that do not contradict facts to which the parties

 have stipulated and that are relevant to the Court’s guideline computations, to other

 Section 3553 factors, or to the Court’s overall sentencing decision.

        19.    The parties agree that the date on which relevant conduct began is not

 later than September 2018. The parties agree as follows:

 The Defendant and the Regulated Drugs

        20.    The defendant is a citizen of the People’s Republic of China and resides in

 China. Since approximately April 2016, and at all times relevant to the Indictment, the

 defendant was employed as a salesperson by the Chinese company, Xi’an Lyphar

 Biotechnology Co., Ltd. (“Lyphar”). According to the company website, Lyphar holds

 itself out as selling “plant extract and high technology chemical[s].” Lyphar markets its

 products on international sales platforms and ships its products directly to the United

 States, including to Colorado.

        21.    Many of the products Lyphar distributes are chemicals identified by the

 U.S. Food and Drug Administration (“FDA”) as unapproved new drugs and chemicals

 that are sold as misbranded drugs. Those products include selective androgen receptor

 modulators (“SARMs), which are synthetic chemicals designed to mimic the effects of

 testosterone and other anabolic steroids, and nootropics, which are chemicals pedaled

 as “smart drugs” and marketed as “cognitive enhancers.” The FDA is responsible for

 enforcing the Federal Food, Drug, and Cosmetic Act (“FDCA”), a law intended to assure

 that drugs are safe, effective, and bear accurate labeling containing all required

                                              8
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 10 of 22




  information. The FDA regulates the manufacture, labeling, and distribution of all drugs

  shipped or received in interstate commerce. In late October 2017, the FDA issued a

  public safety alert, warning consumers against ingesting products containing SARMs.

  More specifically, the FDA stated that the use of SARMs has been linked to life-

  threatening reactions, including liver toxicity, and that these products have the potential

  to increase the risk of heart attack and stroke, with the long-term effects on the body

  remaining unknown.

         22.    Nootropics are chemicals that are often marketed as treating Alzheimer’s

  Disease, Parkinson’s Disease, heart disease, and cancer. In February 2019, the FDA

  sent twelve official warning letters and five online advisory letters to companies selling

  nootropics. The FDA stressed in its public statement that the products have not been

  proven safe and/or effective and could potentially prevent a person from seeking

  medical help for a serious medical condition. One popular nootropic is Tianeptine.

  According to the FDA, companies make unlawful and illegal claims about Tianeptine,

  including that it treats opioid use disorder, pain, and anxiety. In November 2018, the

  FDA issued warning letters to two companies for the illegal marketing of Tianeptine

  labeled as dietary supplements, following reports to the FDA of serious adverse events

  associated with the use of products containing Tianeptine. In April of 2018, Michigan’s

  governor signed legislation that made Tianeptine a schedule II drug, putting it in the

  same category in Michigan as opioids, cocaine, and other highly restricted drugs.




                                               9
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 11 of 22




  Undercover Purchases of Unapproved New Drugs and Misbranded Drugs

         23.    In September 2018, a FDA Special Agent working in an undercover

  capacity sent an e-mail to the contact e-mail address listed on internet sales sites for

  Lyphar. The agent identified himself as a gym owner who had been providing SARMs

  and nootropics to his customers and was interested in purchasing the products from

  Lyphar. The agent also stated that he had “been having trouble getting some of the

  products through US Customs with other suppliers, but I am reading on your Facebook

  that you have a [U.S.] warehouse. Could you provide any information on how to order

  and what exactly you have available?” That same day, in response to this e-mail, the

  agent received an e-mail from an individual identifying himself as “James,” the

  defendant. The defendant stated that Lyphar is “China [sic] biggest

  Sarms/Nootropic/Tianeptine Vendor.” He attached a product and price list to the e-mail.

  In response to the agent’s concerns regarding U.S. Customs, the defendant stated that

  Lyphar had a warehouse in the United States to which they shipped their products

  before distribution to customers, which avoided “Customs issues.”

         24.    U.S. Customs and Border Protection is a federal agency that works with

  FDA at the border to ensure that illegal FDA-regulated products are not imported into

  the country. More specifically, Customs has the discretionary authority to seize, inter

  alia, packages containing FDA-regulated products that violate the FDCA. See 19

  U.S.C. § 1595a(c)(2)(A). In addition, Customs has implemented a regulation that

  explicitly allows for FDA examination and sampling of FDA-regulated articles in informal

  entries like those at issue in this case. See 19 C.F.R. § 151.4(a).

                                              10
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 12 of 22




         25.    On September 21, 2018, the FDA agent acting in an undercover capacity

  conducted a recorded call with the defendant. The defendant stated he would send

  documents explaining what SARMs would do for the user, as well as information

  including dosage. The defendant also advised the undercover agent to use a high risk

  credit card processing company.

         26.    Immediately following this phone call, the defendant e-mailed a document,

  “SARMs Information,” to the undercover agent. At a later date, the agent was provided

  with a “Lyphar – Nootropics” document. These document listed the uses, side effects,

  benefits, dosing, and mechanism of action for the drugs1 charged in the Indictment,

  including Andarine (S-4), identified in Count 2. The drugs identified in these documents,

  as charged in the Indictment, are “unapproved new drugs” as defined by law based on

  the claims made for each product. That is, the chemicals are “drugs” because the

  documents state that the products are used to treat a disease or affect the “structure or

  function of the body of man.” 21 U.S.C. § 321(g)(1)(B), (C). Specifically for Andarine (S-

  4), charged in Count 2 of the Indictment, the document: states that the drug can

  “preserve and improve lean body mass,” “can prevent enlarged breasts in men, and

  help boost overall health”; provided dosing instructions; and stated that “[t]aking S4 daily



  1
    The SARMS identified in the Indictment are: Andarine (S-4), LGD-4033, Ostarine, MK-
  677, RAD140, GW501516, and S-23. The nootropics identified in the Indictment are:
  Tianeptine, Phenibut, Oxiracetam, Aniracetam, IDRA-21, and Noopept. All of the drugs
  identified in the Indictment appear in one of the two Lyphar product documents that
  provide use and dosage information except Tianeptine, which was not identified in the
  “Lyphar – Nootropics” document. In a phone call with the undercover agent, however,
  the defendant told the agent that Tianeptine was used to treat depression and was very
  popular in the United States.
                                              11
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 13 of 22




  for the length of the cycle can lead to changes in eyesight” and that customers should

  take “2 days off” to “avoid vision side effects.” Further, the drugs listed in the “SARMs

  Information” document, including Andarine (S-4) are not “dietary ingredients” and,

  therefore, are not “food” as specified in the “drug” definition for products that affect the

  structure and function of the body “other than food.” The drugs are unapproved

  because they were not the subjects of FDA-approved marketing applications as

  required by Title 21, United States Code, Section 355(a), and were not otherwise

  exempt from such FDA-approval requirements.

          27.   Beginning in October 2018, the undercover agent made four undercover

  buys of numerous products from Lyphar through the defendant, as follows:

      Undercover Date Order Placed Products Ordered and                       Cost of Drug2
      Purchase #                   Delivered
      1           October 9, 2018         Tianeptine, 1 kilogram              $3000
      2           October 25, 2018        Andarine (S-4), 100 grams           $300
                                          LGD-4033, 50 grams                  $500
                                          Ostarine, 100 grams                 $300
                                          MK-677, 100 grams                   $1,300
                                          RAD140, 20 grams                    $360
                                          GW501516, 20 grams                  $120
      3           February 6, 2019        Phenibut HCL, 1 kilogram            $195
                                          Tianeptine Sodium, 1 kilogram       $3,000
                                          Oxiracetam, 1 kilogram              $3,000
                                          Aniracetam, 1 kilogram              $185
                                          IDRA-21, 100 grams                  $500


  2
   In addition to the cost of the product, the agent also paid shipping fees and wire fees
  associated with the payments to Lyphar.
                                               12
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 14 of 22




                                       Noopept, 1 kilogram               $290
                                       S-23, 100 grams                   $600
   4             August 29, 2019       Ostarine, 100 grams               $300
                                       GW501516, 100 grams               $500
                                       Tianeptine, 100 grams             $380
                                       Andarine (S-4), 100 grams         $350
                                       Phenibut, 3 kilograms             $585
                                       Noopept, 1 kilogram               $290
                                       Oxiracetam, 3 kilograms           $405
                                       Aniracetam, 3 kilograms           $555
                                                  TOTAL DRUG COST: $17,015

        28.    All of the products were shipped either from Florida or China and delivered

  to Colorado within days to weeks after the agent placed the order. The FDA’s Forensic

  Chemistry Center tested all of the products and confirmed they were in fact the

  chemicals ordered.

        Details Regarding Undercover Purchase #2:

        29.    On November 1, 2018, the defendant sent an e-mail to the agent that

  stated the following regarding some of the products in the October 25, 2018 order:

  “S4(100g)---labels as ARA; OST(100g)+LGD(50g)---labels as chitosan, you can

  recognized them via weight (50g and 100g); MK677 (100g)---labels as Reveratrol.” The

  “S4” identified here is the Andarine charged in Count 2 of the Indictment. During an

  undercover operation in Las Vegas about one week later (discussed below), in which

  the undercover agent met with the defendant, the agent asked the defendant what he

  meant by this e-mail. The defendant stated he had to change the name of the products




                                             13
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 15 of 22




  to get them through U.S. Customs, but the agent would be able to tell which products

  were in each package based on their weights.

         30.    The first four products from the October 25 order arrived packaged in four

  silver bags inside a single box, which identified the sender as a cosmetics company

  located in China, even though the products were not cosmetics. The bags were labeled

  as described in the November 1 e-mail, as follows: (1) ARA Powder, 100g,

  (2) Resveratrol, 100g, (3) Chitosan, 100g, and (4) Chitosan, 50g. The package

  contained Material Safety Data Sheets for Arachidonic Acid, Chitosan, and Resveratrol.

  According to the FCC’s testing, however, each of the products was, in fact, the drug the

  agent had ordered. Each of these products, therefore, including the Andarine (S-4)

  charged in Count 2, was misbranded, because they were not identified with the proper

  name, rendering the labeling “false . . . in any particular.” Additionally, none of the

  products came with any directions for use, also rendering the products misbranded.

  The defendant caused the Andarine to be shipped interstate, from Florida to Colorado,

  and the product prior to that had been shipped from Lyphar in China to Florida. The

  defendant intended to defraud governmental agencies involved in the regulation of

  drugs and consumer protection, that is, the FDA and U.S. Customs, by concealing the

  true name of the product by labeling it as a different chemical, and labeling it as a

  cosmetic product when it was not.

         31.    On November 15, 2018, the agent asked about the last two products he

  had ordered on October 25 but had not come in the prior shipment (GW501516 and

  RAD140). The agent asked if the defendant changed the names to something else so


                                               14
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 16 of 22




  they would get through Customs. The defendant replied, “We write name as cosmetic

  product . . . GW---Type 1; RAD140—Type 2. Transfer is a bit slow. Not arrive in US till

  now…normally is 13-17 days arrived in US.” The package arrived approximately two

  weeks later, identified as “Cosmetic Product” from China. Inside, a silver bag contained

  a sealed white plastic bottle. Inside the bottle were two plastic sealed bags, marked

  “Type 1” and “Type 2.” FCC tested and identified the products as the chemicals

  ordered. Because the products were not labeled with their correct name, the products

  are misbranded. The products came with no directions, and therefore are also

  misbranded because they did not bear adequate directions for use.

        Details Regarding Undercover Purchase #3:

        32.     On February 26, 2019, the defendant sent an e-mail to the undercover

  agent that stated he was sending certain of the the products labeled as different

  substances, as follows: “Noopept labels as N-1 phenylacetyl… 1 kg aniracetam(inside

  marked as 95%)+1 kg oxiracetam(inside marked as 98%)+100g IDRA (inside marked

  99%)---labels as Glutathione packed in one package No matter how % we marked, Its

  purity is always over 98% standard, most of time is 99%. % is help you recognize it.”

  On April 19, 2019, the defendant e-mailed that the 100 grams of S-23 SA Allgeyer

  ordered would be coming in a container marked “White Kidney Bean Extract.” These

  products arrived labeled as stated in the e-mails and did not bear the correct name of

  the drug. They also came with no directions for use. For these reasons, the drugs were

  misbranded.




                                             15
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 17 of 22




         Details Regarding Undercover Purchase #4

         33.    The fourth undercover purchase is not charged in the Indictment.

         34.    On September 29, 2019, the defendant sent the agent an e-mail regarding

  the August 29, 2019, order, that stated the following:

         Hello . . . , we received your payment. Here is the tracking, please kindly
         confirmed all products is same as its batch and name, It is very important to
         check it before usage:
         1157515161220
         3kg phenibut---marked as 4-amino-3-phen....batch number: LY20190606
         100g tianeptine sodium---marked as 7-[(3-CHLOR0-6,11-DIHYDR0-6-
         METHYLDIBENZO[C,F][1,2]THIAZEPIN-11-YL)AMINO]HEPTANOATE S,S-
         DIOXIDE SODIUM.batch number: LY20190815
         100g S4---marked as kava extract, batch number: LY190620KV
         100g OST•CMarked as 7-[(3-CHLOR0-6-METHYL-5,5-DIOXID0-6,11-
         DIHYDRODIBENZO[C,F][1,2]THIAZEPIN-11-YL)AMINO]HEPTANOIC ACID
         batch number: LY20190518
         100g GW501516, Marked as 7-[(3-CHLOR0-6-METHYL-5,5-DIOXID0-6,11-
         DIHYDRODIBENZO[C,F][1,2]THIAZEPIN-11-YL)AMINO]HEPTANOIC ACID
         batch number: LY20190524.

         35.    Thus, the e-mail states that the products will be identified only by their

  long chemical names or, for three products, that they will be identified as a different

  product to conceal the true nature of the products.

         36.    The defendant sent another e-mail regarding additional products from the

  fourth undercover purchase on September 19, 2019. The e-mail states that the

  products aniracetam, oxiracetam, and noopept will be identified by their long chemical

  names.




                                               16
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 18 of 22




  Undercover Meeting with the Defendant

         37.    November 7 and 8, 2018, the undercover agent and another FDA agent

  acting in an undercover capacity met with the defendant and his supervisor at the

  Supply Side West Exhibition in Las Vegas, Nevada. This exhibition occurs annually

  and, according the Supply Side West website, brings together “[r]esources for health &

  nutrition professionals from the dietary supplement, food, beverage, personal care and

  sports nutrition industries.” Lyphar representatives typically attend the exhibition each

  year to market their products and meet U.S. customers. On November 7, 2018, the

  agents recorded a meeting with the defendant. The defendant showed the agents a

  document on his computer of Lyphar’s major products, including SARMs, Tianeptine,

  and CBD. When asked about issues with Customs, the defendant stated, “We take all

  the risk.” Regarding the November 1, 2018, SARMs order, in which the products were

  labeled with different names, the defendant stated, “we cannot import to United States

  legally, so we have to change the product’s name for this.”

         38.    On November 8, 2018, the agents visited the exhibition. They met with the

  defendant at Lyphar’s booth. The Lyphar booth included no pictures or lists of products

  that were nootropics or SARMs. No other booths at the exhibition identified such

  products for sale either.

         VI. ADVISORY GUIDELINE COMPUTATION AND 3553 ADVISEMENT

         39.    The parties understand that the imposition of a sentence in this matter is

  governed by Title 18, United States Code, Section 3553. In determining the particular

  sentence to be imposed, the Court is required to consider seven factors. One of those
                                              17
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 19 of 22




  factors is the sentencing range computed by the Court under advisory guidelines issued

  by the United States Sentencing Commission. To aid the Court in this regard, the

  parties set forth below their estimate of the advisory guideline range called for by the

  United States Sentencing Guidelines. To the extent that the parties disagree about the

  guideline computations, the recitation below identifies the matters which are in dispute.

         40.    The guideline calculation below is the good-faith estimate of the parties,

  but it is only an estimate. The parties understand that the government has an

  independent obligation to assist the Court in making an accurate determination of the

  correct guideline range. To that end, the government may make legal or factual

  arguments that affect the estimate below.

         A.     The parties agree that the applicable Chapter 2 guideline for felony

  misbranding charges is Section 2B1.1 because the offense requires an intent to

  defraud. See U.S.S.G. Statutory Index (referencing Sections 2N2.1 and 2B1.1 for

  violations of 21 U..S.C. § 333(a)(2)); U.S.S.G. § 2N2.1(c)(1) (directing use of Section

  2B1.1 where the offense “involved fraud”); United States v. Ihenacho, 716 F.3d 266,

  276 (1st Cir. 2013) (holding district court properly applied Section 2B1.1, rather than

  2N2.1, based on charge in indictment alleging misbranding count was carried out “with

  intent to defraud and mislead”). The base offense level is 6. U.S.S.G. § 2B1.1(a)(2).

         B.     Four offense levels should be added because the fraud amount is more

  than $15,000 but less than $40,000. Id. § 2B1.1(b)(1)(C).

         C.     Two offense levels should be added because a substantial portion of the

  fraud was conducted outside the United States. Id. § 2B1.1(b)(10).
                                              18
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 20 of 22




         D.     The adjusted offense level should be 12.

         E.     Pursuant to Section 3E1.1(a), and assuming continued acceptance of

  responsibility, the defendant should receive a two-level reduction for acceptance of

  responsibility. The resulting offense level is 10.

         F.     The parties understand that the defendant’s criminal history computation

  is tentative. The criminal history category is determined by the Court based on the

  defendant’s prior convictions. Based on information currently available to the parties, it

  is estimated that the defendant’s criminal history category would be I.

         G.     The career offender/criminal livelihood/armed career criminal adjustments

  would not apply.

         H.     The advisory guideline range resulting from these calculations is 6 to 12

  months of imprisonment. However, in order to be as accurate as possible, with the

  criminal history category undetermined at this time, the offense level estimated above

  could conceivably result in a range from 6 months (bottom of Category I) to 30 months

  (top of Category VI).

         I.     Pursuant to guideline Section 5E1.2, assuming the estimated offense level

  above, the fine range for this offense would be $4,000 to $40,000, plus applicable

  interest and penalties.

         J.     Pursuant to guideline Section 5D1.2, if the Court imposes a term of

  supervised release, that term should be not more than one year.




                                               19
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 21 of 22




         41.    The parties understand that although the Court will consider the parties’

  estimate, the Court must make its own determination of the guideline range. In doing so,

  the Court is not bound by the position of any party.

         42.    No estimate by the parties regarding the guideline range precludes either

  party from asking the Court, within the overall context of the guidelines, to depart from

  that range at sentencing if that party believes that a departure is specifically authorized

  by the guidelines or that there exists an aggravating or mitigating circumstance of a

  kind, or to a degree, not adequately taken into consideration by the United States

  Sentencing Commission in formulating the advisory guidelines. Similarly, no estimate by

  the parties regarding the guideline range precludes either party from asking the Court to

  vary entirely from the advisory guidelines and to impose a non-guideline sentence

  based on other Section 3553 factors.

         43.    The parties understand that the Court is free, upon consideration and

  proper application of all of the Section 3553 factors, to impose that reasonable sentence

  which it deems appropriate in the exercise of its discretion and that such sentence may

  be less than that called for by the advisory guidelines (in length or form), within the

  advisory guideline range, or above the advisory guideline range up to and including

  imprisonment for the statutory maximum term, regardless of any computation or position

  of any party on any Section 3553 factor.

                                 VII. ENTIRE AGREEMENT

         44.    The agreement disclosed to the Court is the entire agreement. There are

  no other promises, agreements (or “side agreements”), terms, conditions,

                                               20
Case 1:19-cr-00435-CMA Document 16-1 Filed 12/09/19 USDC Colorado Page 22 of 22




  understandings, or assurances, express or implied. In entering this agreement, neither

  the government nor the defendant has relied, or is relying, on any other terms,

  promises, conditions, or assurances.




  Date: ___________                 __________________________________________
                                    Yaguang Qi
                                    Defendant



  Date: ___________                 __________________________________________
                                    Lawrence Hill
                                    Attorney for Defendant



  Date: ___________                 __________________________________________
                                    Anna Edgar
                                    Assistant United States Attorney




                                             21
